DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher et al. 7,028,456 in view of Hans et al. 4,973,290.

Independent Claim 1: Thatcher discloses a mower deck belt tensioning arm (55), comprising: 
a body (of 55) having a thickness (T) with an idler pulley (54) rotatably mounted to a first end (the left end of 55, Fig. 10) of the body; 
a spring (57) connected to a second end (the right end of 55, Fig. 10) of the body biasing the idler pulley against a first belt (65) engaging a plurality of pulleys (26, 47, 49, 50, 51); and 
the first end and the second end of the body are parallel to the top surface of a mower deck (5, Fig. 10) and an intermediate portion (the central portion of 55) of the body is pivotably mounted above one of the plurality of guide pulleys (51) on a first spindle (56) mounted to the mower deck, as per claim 1.
However, Thatcher fails to disclose wherein the body is a sheet metal body; 
the intermediate portion of the body including an integral bushing that is pivotably mounted above one of the plurality of guide pulleys on a first spindle mounted to the mower deck, the bushing having a depth of extrusion (D) at least twice the thickness (T) of the sheet metal body;
the first spindle including an upright extending through the bushing and a head that extends radially outwardly over the sheet metal body with sufficient clearance for the sheet metal body to pivot, as per claim 1.
Hans discloses a similar belt tensioning arm (1), a portion of the body (of 1) including an integral bushing (11) that is pivotably mounted on a first spindle (10, 14), the bushing having a depth of extrusion (D, seen in Fig. 2) at least twice the thickness (T) of the body (as seen in Fig. 2);
The first spindle including an upright (10) extending through the bushing and a head (14) that extends radially outwardly over the body with sufficient clearance (space filled by 12, 20, 21) for the body to pivot (as seen in Fig. 2, see col. 3, lns. 39-54), as per claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bushing and spindle combination of Hans on the belt tensioning arm of Thatcher in order to provide a quiet, immediate damping effect that prolongs service life with little wear and tear in the operating condition. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tensioning arm body of sheet metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 

Dependent Claim 3: The device is disclosed as applied above. However, the combination does not specifically disclose a second mower deck belt tensioning arm, the second arm pivotably mounted on a second spindle mounted to the mower deck; 
the second arm biasing a second idler pulley against a second belt that engages a second plurality of pulleys, as per claim 3.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second belt tensioning arm and associated spindle, idler pulley and belt, as per claim 3, since it has been held that mere duplication of the essential working parts of a  device involves only routine skill in the art. In re Harza, 247 F.2d 669, 124 USPQ 378. One of ordinary skill would be able to duplicate as many belt tensioning arm systems as needed. 

Independent Claim 5: Thatcher discloses a mower deck belt tensioning arm (55), comprising: 
a one piece body (of 55) having a thickness (the height extension of the body) positioned parallel to a 3Application No. 15/280,259Response to December 6, 2021 Office Actiontop surface of a mower deck (5, Fig. 10) and perpendicular to the top surface of the mower deck (Fig. 10); 
the body mounted around a spindle (56) mounted to the top surface of the mower deck and biasing an idler pulley (54) on an end (the left end of 55, Fig. 10) of the body into engagement with a belt (65) on the mower deck that engages a drive pulley (26) and rotates a plurality of blade pulleys (47, 47, 47) and a guide pulley (51) rotatably mounted on the spindle, as per claim 5.
 However, Thatcher fails to disclose wherein the body is a sheet metal body; 
the body including an integral bushing pivotably mounted around a spindle mounted to the top surface of the mower deck;
the bushing extending around the spindle to a depth (D) at least about twice the thickness (T) of the body; and 
a spindle upright extending through the bushing and having a head extending radially outwardly over the body providing clearance for the body to pivot, as per claim 5.
Hans discloses a similar belt tensioning arm (1) comprising an integral bushing (11) pivotably mounted around a spindle (10, 14);
The bushing extending around the spindle to a depth (D, see Fig. 2) at least about twice the thickness (T) of the body (as seen in Fig. 2); and 
a spindle upright (10) extending through the bushing and having a head (14) extending radially outwardly over the body providing clearance (the space filled with 12, 20, 21) for the body to pivot (as seen in Fig. 2), as per claim 5.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bushing and spindle combination of Hans on the belt tensioning arm of Thatcher in order to provide a quiet, immediate damping effect that prolongs service life with little wear and tear in the operating condition. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tensioning arm body of sheet metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 

Independent Claim 9: Thatcher discloses a mower deck belt tensioning arm (55), comprising: 
a one piece body (of 55) having a first portion (the horizontal extension) that is parallel to a top surface of a mower deck (5), and a second portion (the vertical extension in the center) that is that fits over a guide pulley (51) on a spindle (56) mounted to the mower deck and pivots the body relative to the spindle in response to a biasing spring (57); 
an idler pulley (54) on a first end (the left end of 55, Fig. 10) of the body that engages a belt (65) to tension the belt against a plurality of pulleys (26, 47) as the body pivots relative to the spindle, as per claim 9.
However, Thatcher fails to disclose wherein the body is a sheet metal body;
a second portion that is an integral bushing;
the second portion having a depth (D) exceeding twice a thickness (T) of the sheet metal body; 
a lubrication cavity between the spindle and the bushing; and 4Application No. 15/280,259 Response to December 6, 2021 Office Action 
a spindle upright inserted into the bushing with a head extending radially out over the bushing and providing clearance to pivot the body, as per claim 9.
Hans discloses a similar belt tensioning arm (1) having a portion that is an integral bushing (11);
the portion having a depth (D) exceeding twice a thickness (T) of the body (as seen in Fig. 2); 
a lubrication cavity (the space in which 12 resides, 12 being the lubricant) between the spindle (10, 14) and the bushing; and 4Application No. 15/280,259 Response to December 6, 2021 Office Action 
a spindle upright (10) inserted into the bushing with a head (14) extending radially out over the bushing and providing clearance (space filled by 20, 21) to pivot the body (as seen in Fig. 2), as per claim 9.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bushing and spindle combination of Hans on the belt tensioning arm of Thatcher in order to provide a quiet, immediate damping effect that prolongs service life with little wear and tear in the operating condition. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tensioning arm body of sheet metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Dependent Claim 11: Thatcher and Hans disclose a mower deck belt tensioning arm having a one piece sheet metal body with a first portion parallel to a top surface of a mower deck, and a second portion that is an integral bushing perpendicular to the first portion, as applied to claim 9 above.
	However, the combination fails to specifically disclose a second mower deck belt tensioning arm that fits on a second spindle mounted to the mower deck and wherein the second mower deck belt tensioning arm tensions a second belt against a second plurality of pulleys, as per claim 11.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second belt tensioning arm and associated spindle, idler pulley and belt, as per claim 11, since it has been held that mere duplication of the essential working parts of a  device involves only routine skill in the art. In re Harza, 247 F.2d 669, 124 USPQ 378. One of ordinary skill would be able to duplicate as many belt tensioning arm systems as needed. 

Response to Arguments
Regarding claims 1, 5 and 9, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues that Hans’ mounting plate 4 is rigidly attached to an engine block. However, this mounting plate is not relied upon in the rejection of claims 1, 5 and 9. Instead it is only the structure of the belt tensioning arm 1 that is taken from Hans for the rejection. It is primary reference Thatcher that shows a mower deck belt tensioning arm pivotably mounted above a pulley. It would be obvious to one of ordinary skill in the art to provide the belt tensioning arm structural details of Hans on the mower belt tensioning arm of Thatcher in order to obtain the benefits disclosed by Hans, that of providing a quiet, immediate damping effect that prolongs service life with litter wear and tear. 
 
Allowable Subject Matter
Claim 8 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        October 22, 2022